EXHIBIT 99.1 ALLIED GOLD LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS (‘MD&A”) OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE QUARTER ENDED MARCH 31, 2011 As at April 29, 2011 All amounts in this MD&A are expressed in Australian dollars unless otherwise identified, and references to “$” are to Australian dollars. Allied Gold Limited Management’s Discussion And Analysis For the three and nine months to March 31, 2011 HIGHLIGHTS – THREE MONTHS ENDED MARCH 31, 2011 § Simberi (PNG) - Production for quarter of 10,867 ounces with four weeks of lost gold production due to repairs to tailings mixing tank during March. Production recommenced in April and mill throughput again exceeding nameplate capacity. - The run of mine (ROM) stock pile was built to 90,000 tonnes with 75,000 tonnes at Pigiput and 15,000 tonnes at the Sorowar pit. Additionally a significant amount of waste was pre-stripped in all pits. - Work continued to progress on the 3.5Mtpa oxide plant expansion focusing on civil site activities, geotechnical investigations and design of foundations for grinding & classification, leach, and tails thickening areas. § Gold Ridge (Solomon Islands) - On March 9 2011, the Company announced the pouring of the first gold from the Gold Ridge gold mine under Allied Gold ownership. Production for the month of March was 1,563 ounces. - Recovery for the month of March was below expectations at 67% and it is anticipated to increase to LOM average of 82% as production rates increases. - Redevelopment of the Gold Ridge Mine was completed in March with commissioning scheduled to be completed approximately in June 2011. - The mill throughput was progressively increased with rates achieved of 85% to 90% of the planned 310 tonnes per hour production rate. - Ore on the ROM pad, predominantly from the Valehaichichi pit, stood at approximately 200,000 tonnes with the mine fleet increasing productivity towards 14,000 tonnes per day of ore and waste. - Village relocation continuing with total 95 new homes handed over and a total of 329 people resettled from mining area. § Exploration - At Gold Ridge the March quarter was used to prepare for the core drilling programme due to commence in April. - Resource definition drilling led to a 271,000 ounce increase in Inferred Mineral Resources at the Botlu deposit at the Simberi Gold mine. § Corporate - Cash at bank as at March 31 was $16.3 million. - On April 6 2011 the Company announced the completion of a $93.8 million placement of ordinary shares to institutional and sophisticated investors. - During the Quarter, the Group achieved a profit after tax of $1.5 million. The profit after tax for the nine month period ended March 31, 2011 was $10.9 million. - The Company has interest bearing loans of $54 million with a US$35 million facility from International Finance Corporation and $15 million finance lease facility from Bank of South Pacific. - The Company is progressing plans to migrate its current listing on the London AIM market to a Premium Listing on the London Stock Exchange (LSE) Main Market by June 30 2011. Amounts expressed in Australian dollars unless otherwise identified.
